
	
		II
		111th CONGRESS
		1st Session
		S. 318
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2009
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  improve access to health care under the Medicare program for beneficiaries
		  residing in rural areas.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Rural Health Access
			 Improvement Act of 2009.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Provisions relating to Medicare part A
					Sec. 101. Extension of Medicare FLEX grants.
					Sec. 102. Improvements to the medicare-dependent hospital (MDH)
				program.
					Sec. 103. Temporary improvements to the Medicare inpatient
				hospital payment adjustment for low-volume hospitals.
					Sec. 104. Temporary elimination of the DSH adjustment
				cap.
					TITLE II—Provisions relating to Medicare part B
					Sec. 201. Extension and expansion of the Medicare hold harmless
				provision under the prospective payment system for hospital outpatient
				department (HOPD) services for certain hospitals.
					Sec. 202. Treatment of rural sole community hospitals and
				medicare dependent, small rural hospitals under the prospective payment system
				for hospital outpatient department (HOPD) services.
					Sec. 203. Recognition of equality of physician work in all
				geographic areas under the Medicare physician fee schedule.
					Sec. 204. Revisions to the practice expense geographic
				adjustment under the Medicare physician fee schedule.
					Sec. 205. Extension of treatment of certain physician pathology
				services under Medicare.
					Sec. 206. Extension of increased Medicare payments for rural
				ground ambulance services.
					Sec. 207. Rural health clinic improvements.
					Sec. 208. Exemption for suppliers in small MSAs and rural
				areas.
					Sec. 209. Permitting physician assistants to order
				post-hospital extended care services and to provide for recognition of
				attending physician assistants as attending physicians to serve hospice
				patients.
				
			IProvisions
			 relating to Medicare part A
			101.Extension of
			 Medicare FLEX grantsSection
			 1820(j) of the Social Security Act (42 U.S.C. 1395i–4(j)) is amended by
			 striking fiscal years 2009 and 2010 each place it appears and
			 inserting fiscal years 2009, 2010, and 2011.
			102.Improvements
			 to the medicare-dependent hospital (MDH) program
				(a)Use of non-wage
			 adjusted PPS rateSection 1886(d)(5)(G) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(G)) is amended by adding at the end the following
			 new clause:
					
						(v)In the case of discharges occurring
				on or after October 1, 2009, and before October 1, 2011, in determining the
				amount under paragraph (1)(A)(iii) for purposes of clauses (i) and (ii)(II),
				such amount shall, if it results in greater payments to the hospital, be
				determined without regard to any adjustment for different area wage levels
				under paragraph
				(3)(E).
						.
				(b)Enhanced
			 payment for amount by which the target exceeds the PPS
			 rateSection 1886(d)(5)(G)(ii)(II) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(G)(ii)(II)) is amended by inserting , and before
			 October 1, 2009, or 85 percent in the case of discharges occurring on or after
			 October 1, 2009, and before October 1, 2011 after October 1,
			 2006.
				103.Temporary
			 improvements to the Medicare inpatient hospital payment adjustment for
			 low-volume hospitalsSection
			 1886(d)(12) of the Social Security Act
			 (42 U.S.C. 1395ww(d)(12)) is amended—
				(1)in subparagraph
			 (A), by inserting or (D) after subparagraph
			 (B);
				(2)in subparagraph
			 (B), by striking The Secretary and inserting For
			 discharges occurring in fiscal years 2005 through 2009 and for discharges
			 occurring in fiscal year 2012 and subsequent fiscal years, the
			 Secretary;
				(3)in subparagraph (C)(i)—
					(A)by inserting
			 (or, with respect to fiscal years 2010 and 2011, 15 road miles)
			 after 25 road miles; and
					(B)by inserting (or, with respect to
			 fiscal years 2010 and 2011, 2,000 discharges of individuals entitled to, or
			 enrolled for, benefits under part A) after 800
			 discharges; and
					(4)by adding at the
			 end the following new subparagraph:
					
						(D)Temporary
				applicable percentage increaseFor discharges occurring in fiscal
				years 2010 or 2011, the Secretary shall determine an applicable percentage
				increase for purposes of subparagraph (A) using a linear sliding scale ranging
				from 25 percent for low-volume hospitals with fewer than an appropriate number
				(as determined by the Secretary) of discharges of individuals entitled to, or
				enrolled for, benefits under part A in the fiscal year to 0 percent for
				low-volume hospitals with greater than 2,000 discharges of such individuals in
				the fiscal
				year.
						.
				104.Temporary
			 elimination of the DSH adjustment capSection 1886(d)(5)(F)(xiv)(II) of the Social
			 Security Act (42 U.S.C. 1395ww(d)(5)(F)(xiv)(II)) is amended by adding at the
			 end the following new sentence: The preceding sentence shall not apply
			 to any hospital in the case of discharges occurring on or after October 1,
			 2009, and before October 1, 2011..
			IIProvisions
			 relating to Medicare part B
			201.Extension and
			 expansion of the Medicare hold harmless provision under the prospective payment
			 system for hospital outpatient department (HOPD) services for certain
			 hospitalsSection
			 1833(t)(7)(D)(i) of the Social Security Act (42 U.S.C. 1395l(t)(7)(D)(i)) is
			 amended—
				(1)in subclause (II), in the second
			 sentence—
					(A)by striking and 85 and
			 inserting 85; and
					(B)by inserting the
			 following before the period at the end: , and 100 percent with respect
			 to such services furnished in 2010; and
					(2)in subclause
			 (III)—
					(A)by striking
			 2010 and inserting 2011; and
					(B)by striking
			 85 percent and inserting the applicable percentage (as
			 determined under the second sentence of subclause (II) for the
			 year).
					202.Treatment of
			 rural sole community hospitals and medicare dependent, small rural hospitals
			 under the prospective payment system for hospital outpatient department (HOPD)
			 servicesSection 1833(t)(13)
			 of the Social Security Act (42 U.S.C. 1395l(t)(13)) is
			 amended—
				(1)in the heading, by striking
			 Authorization of
			 adjustment and inserting Adjustment;
				(2)in subparagraph
			 (B)—
					(A)in the heading,
			 by inserting for 2006
			 through 2009 after adjustment;
			 and
					(B)by adding at the
			 end the following new sentence: Such authority shall apply with respect
			 to services furnished in 2006, 2007, 2008, or 2009.; and
					(3)by adding at the
			 end the following new subparagraph:
					
						(C)Adjustment for
				2010 and subsequent years for certain rural hospitals
							(i)Adjustment
								(I)In
				generalSubject to clause (ii), in the case of covered OPD
				services furnished on or after January 1, 2010, by a sole community hospital
				(as defined in subparagraph (D)(iii) of section 1886(d)(5)) located in a rural
				area or a medicare-dependent, small rural hospital (as defined in subparagraph
				(G)(iv) of such section, the amount of payment that would otherwise be made for
				such service under this subsection shall be increased by an amount equal to 7.1
				percent of such amount. Such increase shall be applied before calculating
				outliers and coinsurance.
								(II)Revision with
				notice and commentIn the case of covered OPD services furnished
				on or after January 1, 2011, the Secretary may revise the percent described in
				subclause (I) through the promulgation of a regulation.
								(ii)Not applicable
				to pass-through devices, drugs, and biologicalsThe increase
				under clause (i) shall not apply to the payment for a device, drug, or
				biological described in clause (i), (ii), (iii), or (iv) of paragraph
				(6)(A).
							(iii)Exemption
				from budget neutralityThe provisions of this subparagraph shall
				not be effected in a budget-neutral manner under this
				subsection.
							.
				203.Recognition of
			 equality of physician work in all geographic areas under the Medicare physician
			 fee scheduleSection
			 1848(e)(1) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)) is
			 amended—
				(1)in subparagraph
			 (A), in the matter preceding clause (i), by striking subparagraphs
			 (B) through the Secretary and inserting the
			 succeeding provisions of this paragraph, the Secretary; and
				(2)by inserting
			 after subparagraph (E) the following new subparagraph:
					
						(F)Recognition of
				equality of physician work in all geographic areasIn recognition
				of the fact that the physician work for a service is the same in all geographic
				areas, and should be similarly valued under this title, for services furnished
				on or after January 1, 2010, the geographic index for physician work under
				subparagraph (A)(iii) shall be 1.0 in all fee schedule
				areas.
						.
				204.Revisions to
			 the practice expense geographic adjustment under the Medicare physician fee
			 schedule
				(a)Establishment
			 of floorSection 1848(e)(1)
			 of the Social Security Act (42 U.S.C. 1395w–4(e)(1)) is amended by adding at
			 the end the following new subparagraph:
					
						(H)Floor at 1.0 on
				practice expense geographic indexAfter calculating the practice
				expense geographic index in subparagraph (A)(i), for purposes of payment for
				services furnished on or after January 1, 2010, the Secretary shall increase
				the practice expense geographic index to 1.0 for any locality for which such
				practice expense geographic index is less than
				1.0.
						.
				(b)More
			 appropriate recognition of practice expense differences in employee wages and
			 office rents among geographic areasSection 1848(e)(1) of the
			 Social Security Act (42 U.S.C. 1395w–4(e)(1)), as amended by subsection (a), is
			 amended by adding at the end the following new subparagraph:
					
						(I)More
				appropriate recognition of differences in employee wages and office rents among
				areas
							(i)In
				generalIn recognition of the limitations on available data (as
				described in clause (ii)) for use as the employee wage and office rent proxies
				in the practice expense geographic index described in subparagraph (A)(i), and
				in order to more appropriately reflect differences among different fee schedule
				areas, for services furnished on or after January 1, 2010, such practice
				expense geographic index shall be an index which reflects
				1/2 of the difference between the relative costs of
				employee wages and rents in each of the different fee schedule areas and the
				national average of such employee wages and rents.
							(ii)Limitations on
				available dataThe limitations on available data described in
				this clause are the following:
								(I)The need to use
				proxy data to reflect differences in employee wages and rents among
				areas.
								(II)Wages for some
				categories of employees being determined in national markets.
								(III)Physicians
				having to compete for some employees in market areas that cross fee schedule
				areas.
								(IV)Physicians in
				rural areas frequently having to locate their offices close to urban areas and
				competing with urban rent
				markets.
								.
				205.Extension of
			 treatment of certain physician pathology services under MedicareSection 542(c) of the Medicare, Medicaid,
			 and SCHIP Benefits Improvement and Protection Act of 2000 (as enacted into law
			 by section 1(a)(6) of Public Law 106–554), as amended by section 732 of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (42
			 U.S.C. 1395w–4 note), section 104 of division B of the Tax Relief and Health
			 Care Act of 2006 (42 U.S.C. 1395w–4 note), section 104 of the Medicare,
			 Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173) and section 136
			 of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law
			 110–275), is amended by striking and 2009 and inserting
			 2009, and 2010.
			206.Extension of
			 increased Medicare payments for rural ground ambulance servicesSection 1834(l)(13)(A) of the Social
			 Security Act (42 U.S.C. 1395m(l)(13)(A)) is amended—
				(1)in the matter
			 preceding clause (i)—
					(A)by striking
			 2007, and for and inserting 2007, for; and
					(B)by inserting
			 , and for such services described in clause (i) furnished on or after
			 January 1, 2010, and before January 1, 2011 after 2010;
			 and
					(2)in clause (i), by
			 inserting , or 5 percent if such service is furnished on or after
			 January 1, 2010, and before January 1, 2011 after
			 2010.
				207.Rural health
			 clinic improvementsSection
			 1833(f) of the Social Security Act (42
			 U.S.C. 1395l(f)) is amended—
				(1)in paragraph (1),
			 by striking , and at the end and inserting a semicolon;
				(2)in paragraph
			 (2)—
					(A)by inserting
			 (before 2010) after in a subsequent year;
			 and
					(B)by striking the
			 period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following new paragraphs:
					
						(3)in 2010, at $92
				per visit; and
						(4)in a subsequent
				year, at the limit established under this subsection for the previous year
				increased by the percentage increase in the MEI (as so defined) furnished as of
				the first day of that
				year.
						.
				208.Exemption for
			 suppliers in small MSAs and rural areas
				(a)ExemptionSection
			 1847(a)(3) of the Social Security Act (42 U.S.C. 1395w–3(a)(3)) is
			 amended—
					(1)in the matter
			 preceding subparagraph (A), by striking may and inserting
			 shall; and
					(2)by striking
			 subparagraph (A) and inserting the following:
						
							(A)rural areas and
				small metropolitan statistical areas with a population of 600,000 or less;
				and
							.
					(b)Inapplicability
			 of competitively bid prices to rural and small MSAsSection
			 1834(a)(1)(F)(ii) of the Social Security Act (42 U.S.C. 1395m(a)(1)(F)(ii)) is
			 amended by striking the Secretary and inserting except in
			 the case of any area that is exempt from the programs under section 1847
			 pursuant to subsection (a)(3)(A) of such section, the Secretary.
				(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of section 302 of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.
			 2223).
				209.Permitting
			 physician assistants to order post-hospital extended care services and to
			 provide for recognition of attending physician assistants as attending
			 physicians to serve hospice patients
				(a)Ordering
			 post-hospital extended care services
					(1)In
			 generalSection 1814(a)(2) of the Social Security Act (42 U.S.C.
			 1395f(a)(2)), in the matter preceding subparagraph (A), is amended by striking
			 nurse practitioner or clinical nurse specialist and inserting
			 nurse practitioner, a clinical nurse specialist, or a physician
			 assistant (as those terms are defined in section 1861(aa)(5)).
					(2)Conforming
			 amendmentSection 1814(a) of the Social Security Act (42 U.S.C.
			 1395f(a)) is amended, in the second sentence, by striking or clinical
			 nurse specialist and inserting clinical nurse specialist, or
			 physician assistant.
					(b)Recognition of
			 attending physician assistants as attending physicians To serve hospice
			 patients
					(1)In
			 GeneralSection 1861(dd)(3)(B) of the Social Security Act (42
			 U.S.C. 1395x(dd)(3)(B)) is amended—
						(A)by striking
			 or nurse and inserting , the nurse; and
						(B)by inserting
			 , or the physician assistant (as defined in such subsection)
			 after subsection (aa)(5)).
						(2)Clarification
			 of hospice role of physician assistantsSection
			 1814(a)(7)(A)(i)(I) of the Social Security Act (42 U.S.C. 1395f(a)(7)(A)(i)(I))
			 is amended by inserting or a physician assistant after a
			 nurse practitioner.
					(c)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2010.
				
